UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1054


ANA MARIA FRANCO-SAGASTUME; C.R.G.F.,

                    Petitioners,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: August 21, 2020                                   Decided: September 2, 2020


Before KEENAN, WYNN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Luis C. Diaz, LAW OFFICES OF LUIS C. DIAZ, LLC, Silver Spring, Maryland, for
Petitioners. Joseph H. Hunt, Assistant Attorney General, Cindy S. Ferrier, Assistant
Director, Micah Engler, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ana Maria Franco-Sagastume and her minor son petition for review of an order of

the Board of Immigration Appeals (Board) dismissing their appeal from the immigration

judge’s decision denying their motion to reopen and rescind the previously entered

in absentia orders of removal. We deny the petition for review.

       We review the denial of a motion to reopen for abuse of discretion. 8 C.F.R.

§ 1003.23(b)(3) (2020); INS v. Doherty, 502 U.S. 314, 323-24 (1992); Mosere v. Mukasey,

552 F.3d 397, 400 (4th Cir. 2009). The “denial of a motion to reopen is reviewed with

extreme deference, given that motions to reopen are disfavored because every delay works

to the advantage of the deportable alien who wishes merely to remain in the United States.”

Sadhvani v. Holder, 596 F.3d 180, 182 (4th Cir. 2009) (internal quotation marks omitted).

We will reverse a denial of a motion to reopen only if it is “arbitrary, irrational, or contrary

to law.” Mosere, 552 F.3d at 400 (internal quotation marks omitted).

       After considering the Petitioners’ arguments, we conclude that the Board did not

abuse its discretion in dismissing the Petitioners’ appeal. Accordingly, we deny the petition

for review. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         PETITION DENIED




                                               2